Name: 79/924/EEC: Commission Decision of 19 October 1979 refusing to accept the scientific character of the apparatus described as 'Isotopes Radi Guard, model 9100 TLD, automatic reader'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: 1979-11-13

 Avis juridique important|31979D092479/924/EEC: Commission Decision of 19 October 1979 refusing to accept the scientific character of the apparatus described as 'Isotopes Radi Guard, model 9100 TLD, automatic reader' Official Journal L 284 , 13/11/1979 P. 0016 - 0016 Greek special edition: Chapter 02 Volume 7 P. 0297 COMMISSION DECISION of 19 October 1979 refusing to accept the scientific character of the apparatus described as "Isotopes Radi Guard, model 9100 TLD, automatic reader" (79/924/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 13 April 1979, the Government of Belgium requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Isotopes Radi Guard, model 9100 TLD, automatic reader", intended to be used for automatic measurement of the atomic radiations of the "Radi-Guard multi-area teflon dosimeter", should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 20 September 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question is an automatic measuring apparatus ; whereas it is mainly used in the commercial field ; whereas it does not have the requisite objective characteristics making it specifically suited to pure scientific research; Whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Isotopes Radi Guard, model 9100 TLD, automatic reader" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 October 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.